                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,                                    CRIMINAL ACTION

        Plaintiff,
                                                              NO. 10-664-KSM
        v.

 JEAN JOSEPH
      a/k/a “Shaka”,

         Defendant.



                                        MEMORANDUM

MARSTON, J.                                                                   July 12, 2021

        Defendant Jean Joseph is currently serving a 300-month sentence at the Federal

Correctional Institution of Coleman (“FCI Coleman”) for distribution of cocaine base, possession

of crack with intent to distribute, possession of a firearm in furtherance of drug trafficking,

possession of a firearm after previously being convicted of a crime punishable by more than a

year imprisonment, and possession of a firearm by an illegal alien. Mr. Joseph filed a motion to

vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. (Doc. No. 86.) The

government opposes the motion. (Doc. No. 88.)

        For the reasons discussed below, the Court denies the motion.

   I.        Background

        On October 6, 2010, a grand jury returned an indictment charging Mr. Joseph with six

counts: one count of distribution of cocaine base (“crack”), in violation of 21 U.S.C. §§

841(a)(1), (b)(1)(C); two counts of possession with intent to distribute cocaine base (“crack”), in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C); one count of possession of a firearm in
furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1); one count of

possession of a firearm after previously being convicted of a crime punishable by more than a

year imprisonment, in violation of 18 U.S.C. § 922(g)(1); and one count of possession of a

firearm by an illegal alien, in violation of 18 U.S.C. §922(g)(5)(a). (Pre-Sentence Report

(“PSR”) at p. 4, ¶ 1.) On November 10, 2011, after a jury trial, Mr. Joseph was found guilty of

all six counts. (Nov. 10, 2011 Trial Tr. at 91:17–92:17, 103:13–23; PSR at p. 4, ¶ 2.) On March

5, 2012, Mr. Joseph was sentenced to 210 months’ imprisonment, followed by five years of

supervised release, a $3,000 fine, and a $600 special assessment. (Doc. No. 86 at p. 1; Doc No.

88 at p. 6.) Mr. Joseph appealed his conviction and sentence, and the Third Circuit affirmed

both. Mr. Joseph appealed again to the Supreme Court, which denied certiorari. United States v.

Joseph, 648 F. App’x 244 (3d Cir. 2016), cert. denied 137 S. Ct. 323 (2016).

         On June 1, 2020, Mr. Joseph filed a pro se motion pursuant to 28 U.S.C. § 2255 to

vacate, set aside, or correct his sentence. (Doc. No. 86.) First, Mr. Joseph asserts that his

counsel was inadequately prepared for his sentencing hearing, and that his guideline calculation

was incorrect because of a misapplied sentencing enhancement. (Id. at p. 5, ¶ 2.) Next, Mr.

Joseph contends that his counsel failed to argue “that the firearm in question allegedly belonging

to Mr. Joseph was not proven to be his.” (Id. at p. 7, ¶ 5; Doc. No. 91 at p. 2.) Finally, Mr.

Joseph asserts that, under Rehaif v. United States, the government failed to prove all elements of

a violation of 18 U.S.C. § 922(g), because the government failed to prove that Mr. Joseph knew

he belonged to a class of persons barred from possessing firearms. (Doc. No. 86 at pp. 5–9.)

The Court will analyze each of these claims in turn.

   II.      Legal Standard

         Under 28 U.S.C. § 2255, a prisoner in custody may move to “vacate, set aside, or correct



                                                 2
[a] sentence” where: 1) the sentence was imposed in violation of the Constitution or laws of the

United States; 2) the court which imposed the sentence lacked the jurisdiction to do so; 3) the

sentence was in excess of the maximum allowed by law; or 4) the sentence is otherwise subject

to a collateral attack. 28 U.S.C. § 2255(a). The movant bears the burden of showing that his §

2255 motion has merit. See United States v. Davies, 394 F.3d 182, 189 (3d Cir. 2005). The

movant also “must clear a significantly higher hurdle than would exist on direct appeal” to obtain

relief. See United States v. Cleary, 46 F.3d 307, 310 (3d Cir. 1995) (quoting United States v.

Frady, 456 U.S. 152, 166 (1982)). “The court is to construe a prisoner’s pro se pleading

liberally.” United States v. Morales-Ortiz, Criminal Action No. 11-143, 2020 WL 7246913, at

*1 (E.D. Pa. Dec. 9, 2020) (internal quotation marks and citation omitted).

   III.      Discussion

          A. Mr. Joseph’s Non-Rehaif Claims

          Mr. Joseph first claims that his defense counsel was unprepared for his sentencing

hearing because his attorney failed to argue “that the armed career criminal enhancement was

premised on facts concerning prior convictions not found by the jury,” and that use of the

enhancement therefore should have been foreclosed by Almendarez-Torres v. United States.

(Doc. No. 86 at p. 5, ¶ 2.) Second, Mr. Joseph claims that his attorney failed to argue “that the

firearm in question allegedly belonging to Mr. Joseph was not proven to be his.” (Id. at p. 7, ¶

5.) Without discussing the merits of these claims, the Court finds that they are untimely and

therefore barred.

          Section 2255(f) governs the timeliness of claims made pursuant to § 2255. Section 2255

claims are timely for one year from the latest of: 1) the date on which the judgment of the

conviction becomes final; 2) the date on which the impediment, if any, to making a motion



                                                  3
created by a governmental action in violation of the Constitution or federal laws is removed; 3)

the date on which the right asserted was initially recognized by the Supreme Court; or 4) the date

on which the facts supporting the claim could have been discovered through the exercise of due

diligence. 28 U.S.C. § 2255(f).

       Here, Mr. Joseph does not assert that he was previously impeded from appealing his

sentence on these grounds, nor does he argue that the Supreme Court recognized any new right

which might have made relief on these grounds newly available to him. Finally, these claims

pertain to his attorney’s arguments—or lack thereof—at his own trial and sentencing hearing,

and Mr. Joseph alleges no facts that became available to him after the trial or sentencing hearing.

Rather, what he alleges was discoverable through the exercise of due diligence from the date of

his trial and the sentencing hearing, respectively. Therefore, the time limit for these non-Rehaif

claims is presumptively one year from the date on which the judgment of the conviction became

final, which here is the date on which the Supreme Court denied Mr. Joseph’s writ of certiorari.

See Clay v. United States, 537 U.S. 522, 527 (2003) (“Finality [of a conviction] attaches when

this Court . . . denies a petition for a writ of certiorari.”). The Supreme Court denied Mr.

Joseph’s petition for writ of certiorari on October 11, 2016. However, he did not file this motion

until June 1, 2020—three and a half years later. Therefore, Mr. Joseph’s non-Rehaif claims are

untimely and must be denied.

       B. Mr. Joseph’s Rehaif Claim

       Mr. Joseph’s final claim for relief is premised on the Supreme Court’s revised

interpretation of the required elements of proving a violation of § 922(g), enumerated in its

decision Rehaif v. United States. A defendant may seek relief under § 2255 if a subsequent court

decision makes clear that the “conviction and punishment were for an act that the law does not



                                                 4
make criminal.” Davis v. United States, 417 U.S. 333, 346 (1974). In Rehaif, the Supreme

Court held that, for the government to prove a violation of § 922(g), it must prove that the

defendant knew that he possessed a firearm and knew that he belonged to the relevant class of

people which made such possession illegal. 139 S. Ct. 2191, 2200 (2019). At issue specifically

in this case are sections 922(g)(1) and (g)(5)(a), which prohibit the possession of firearms by a

person previously convicted of a crime punishable by more than a year imprisonment (also

referred to as a “convicted felon”) and an illegal alien, respectively. 18 U.S.C. §§ 922(g)(1),

922(g)(5)(a).

        Mr. Joseph’s Rehaif claim is timely under § 2255(f) because it was made within one year

of the Supreme Court’s recognition of the asserted right. However, his claim must be denied for

other reasons.

        Mr. Joseph asserts that “the government had to prove that [he] knew he had ‘been

convicted in any court of a crime punishable by imprisonment for a term exceeding one year.’”

(Doc. No. 86 at p. 7, ¶ 4.) According to Mr. Joseph, “[i]f [he] had been properly informed of the

correct standard, then there is a good possibility that he would not have been convicted . . . .”

(Id. at p. 7, ¶ 6.) As this issue was raised neither at trial nor on direct appeal, it has been

procedurally defaulted. See Bousley v. United States, 523 U.S. 614, 622 (1998) (explaining that

a claim becomes procedurally defaulted when it is the type of claim that “can be fully and

completely addressed on direct review based on the record created . . . .”); United States v. Duell,

Criminal No. 15-87, 2021 WL 858445, at *4 (W.D. Pa. Mar. 8, 2021) (finding that “Defendant

has procedurally defaulted his claims by failing to raise them on direct appeal”). To overcome

this procedural default, Mr. Joseph must demonstrate “cause” for and “actual prejudice”

emanating from the default, or that he is actually innocent. Bousley, 523 U.S. at 622–23. If Mr.



                                                   5
Joseph cannot do so, then his claim must be denied.

       First, Mr. Joseph cannot show cause. To be sure, for years appellate courts rejected the

very same argument—namely, that knowledge of status is not a required element of a § 922(g)

offense—that the Supreme Court ultimately later accepted in Rehaif. However, as the Supreme

Court has recognized, “futility cannot constitute cause if it means simply that a claim was

unacceptable to that particular court at that particular time.” Id. (internal quotation marks and

citations omitted). The exception to that rule is if the claim was “so novel” at the time “that its

legal basis [was] not reasonably available to counsel.” Id. at 622 (internal quotation marks and

citations omitted).

       But Mr. Joseph’s claim is not a novel one and was reasonably available to his counsel.

Indeed, the issue ultimately decided in Rehaif had been litigated in lower courts since at least

1991 and consistently up until and through Mr. Joseph’s 2011 trial and conviction. See United

States v. Rehaif, 888 F.3d 1138, 1145 n.3 (11th Cir. 2018) (listing several prior cases addressing

the knowledge requirement under § 922(g)); see also Morales-Ortiz, 2020 WL 7246913, at *3

(“Mr. Morales-Ortiz’s claim is not a novel one because the question presented in Rehaif has

appeared in a countless number of courts of appeals decisions over the years.”); Duell, 2021 WL

858445, at *4 (holding that the defendant did not show “cause” for bringing his Rehaif-based

claims, noting that “[t]he Third Circuit had previously considered and rejected the prevailing

argument in Rehaif, and the issue ha[d] been percolating in the courts for years, including during

the time of Defendant’s plea and sentencing” (cleaned up)).

       Additionally, we read Mr. Joseph’s assertion that he was not “properly informed of the

correct standard” as raising an additional, Rehaif-related argument—specifically, that Mr. Joseph

received ineffective assistance of counsel. (Doc. No. 86 at p. 7, ¶ 6.) First, the Court notes that



                                                  6
the proof of knowledge of status requirement to which Mr. Joseph refers did not yet exist at the

time of his trial. In any event, Mr. Joseph cannot demonstrate “cause” necessary to overcome

default because an attorney’s assistance is not deficient where the attorney has only “fail[ed] to

predict a change in the law.” United States v. Doe, 810 F.3d 132, 154 (3d Cir. 2015).

        Since Mr. Joseph cannot show cause, he may only circumvent his procedural default by

showing that he is actually innocent.1 Bousley, 523 U.S. at 623. Actual innocence refers to

“factual innocence, not mere legal insufficiency.” Id. at 623–24 (internal citations omitted). At

bottom, a demonstration of actual innocence means that “no juror, acting reasonably, would have

voted to find him guilty beyond a reasonable doubt.” Schlup v. Delo, 513 U.S. 298, 329 (1995).

In addition, although “Rehaif requires the government to prove that a defendant knew of his

illegal alien status” or his status as a felon, “it does not require proof that defendant knew his

possession of a firearm was illegal.” Morales-Ortiz, 2020 WL 7246913, at *3.

        Here, Mr. Joseph’s Rehaif claim turns entirely on his contention that the government did

not prove that he knew he was a prohibited person, first as a previously convicted felon, and

second, as an illegal alien. But a review of the record in this case demonstrates that the actual

innocence threshold cannot be met. First, Mr. Joseph stipulated to his status as both a previously

convicted felon and an illegal alien during trial. (Nov. 10, 2011 Trial Tr. at 94:14–95:1; PSR at

p. 7, n.2.) While the “stipulation of a prior felony does not automatically establish knowledge of

felony status, it is strongly suggestive of it.” Morales-Ortiz, 2020 WL 7246913, at *4 (quoting

United States v. Ward, 957 F.3d 691, 695 (6th Cir. 2020)). Mr. Joseph’s stipulation to his alien

status at the time of the offense is similarly “strongly suggestive . . . that he knew of his status as



1
 As Mr. Joseph cannot show cause for his default, the Court need not analyze whether there was also
actual prejudice emanating from that default. See Bousley, 523 U.S. at 622 (requiring both cause and
actual prejudice to overcome a procedural default).
                                                   7
an illegal alien.” Id.

        Even absent those stipulations, the evidence indicates that Mr. Joseph knew of his status

as a felon and an illegal alien. Before this case, Mr. Joseph had been charged with and convicted

of six prior felony controlled substance offenses, all for which he was sentenced to over one year

in prison. (PSR at pp. 10–16.) When he was released after serving his sentence for those

offenses, Mr. Joseph had spent more than four and a half years in prison. (PSR at p. 17, ¶ 65.)

“[P]rior convictions are substantial evidence that [a defendant] knew they were [a felon].” Greer

v. United States, 593 U.S. ––––, ––– S. Ct. ––––, 2021 WL 2405146, at *5 (June 14, 2021).

Simply put, “convicted felons typically know they’re convicted felons.” Id. at *6. So too here.

The Court finds Mr. Joseph’s multiple prior felony offenses and years-long stint in prison to be

highly indicative of knowledge of his felon status. See id.; see also United States v. Roberts,

Criminal Action No. 15-387, 2020 WL 6700918, at *4 (E.D. Pa. Nov. 13, 2020) (“Given

Roberts’ prior felony convictions, and given the fact that he had spent well over a year in prison

prior to his June 2015 arrest, it is implausible that Roberts was unaware at the time of his offense

that he had been convicted of a crime punishable by imprisonment of over a year, or that the

Government would have been unable to prove this fact beyond a reasonable doubt.”); United

States v. Saunders, Criminal Action No. 10-442, 2020 WL 5569785, at *5 (E.D. Pa. Sept. 17,

2020) (“Saunders cannot prove his actual innocence. No reasonable juror would ever find that

Saunders did not know that he had spent over two years in prison before he possessed a firearm

on April 29, 2020.”).

        Similarly, both Mr. Joseph’s removal status and serial interactions with immigration

authorities around the time of the offenses charged by the grand jury on October 6, 2010, are

indicative of knowledge of his unlawful presence in the United States. Several years before his



                                                 8
arrest on these charges, Mr. Joseph was ordered to be deported to Haiti, and he only remained in

the United States because he lacked a valid passport. (PSR at p. 7, ¶ 19.) Consequently, he was

placed on Order of Supervision, was advised that he was not admitted into the United States, and

was required to report monthly to a BICE Detention and Removal Operations Office. (Id. at p. 7,

¶ 20.) He stopped reporting to authorities altogether in 2007. (Id.) Nothing in the record

suggests any intervening event that might have suggested to Mr. Joseph that his presence in this

country became lawful by the time of these offenses.

         Finally, Mr. Joseph has not brought anything to the Court’s attention that might indicate

he did not know he was a felon or alien at the time he committed the offenses. Rather, he has

simply said that the government did not present proof of that knowledge to the jury. (Doc. No.

91 at p. 2.) Such a claim cannot overcome the plain fact that the record evidence is inconsistent

with a finding of actual innocence. See Greer, ––– S. Ct. ––––, 2021 WL 2405146, at *5 (“But

if a defendant does not make such an argument [of lack of knowledge of status] . . . [there is] no

basis to conclude that there is ‘reasonable probability’ that the outcome would have been

different absent the Rehaif error.” (cleaned up)). Accordingly, the Court finds that Mr. Joseph

cannot demonstrate cause for his procedural default, nor can he show actual innocence of the

crimes for which the jury convicted him. It follows that Mr. Joseph’s Rehaif claims are denied.

   IV.      Conclusion

         For the foregoing reasons, the Court denies Mr. Joseph’s motion to vacate his sentence.

         An appropriate Order follows.




                                                  9
